DETAILED ACTION
This action is in response to communications filed 12/20/2021:
Claims 1-18 are pending
35 USC 112b rejections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Park fails to explicitly teach the amended limitations of “…and determined based on at least one of a…and characteristics of the speaker…” (see remarks, pgs. 8-10). 
The Examiner respectfully disagrees. ¶176 of Park discloses “meanwhile, according to an embodiment of the present disclosure, the input audio signal may be simulated through a plurality of virtual sound sources…. In this case, the audio signal processing device may simulate the input audio signal through a plurality of virtual sound sources. For example, the audio signal processing device may binaural render an audio signal assigned to each virtual sound source based on a plurality of HRTFs corresponding to each of a plurality of virtual sound sources, thereby generating an output audio signal. In this case, the audio signals assigned to respective virtual sound sources may be highly correlated… As a result, the sound quality degradation due to the above-described comb-filtering effect may occur in the output audio signal. The device for processing an audio signal according to an embodiment of the present disclosure may match the phase response of each of a plurality of HRTFs corresponding to each virtual sound source. Accordingly, the audio signal processing device may mitigate the deterioration in sound quality caused by binaural rendering of the plurality of channel signals or the ambisonics signal correlated highly.” The paragraph discloses that the current invention of Park aims to solve the sound quality degradation that may occur and solves the problem by processing the audio signal to adjust its phase response. ¶177 further discloses “…in this case, the plurality of virtual sound sources may be arranged according to a sound source layout. For example, the source layout may be a virtual cube whose entire vertex is located on a unit sphere centered at the listener. In this case, the plurality of virtual sound sources may be located at the vertices of the virtual cube, respectively.” Finally, ¶179 discloses “…further, the audio signal processing device may analyze each of the plurality of HRTFs in a magnitude response and a phase response. Next, the audio signal processing device may modify the phase response of each of the plurality of HRTFs in the method described above with reference to FIGS. 3 to 9 to generate a plurality of HRTF's having a modified phase response.” The Examiner believes that Park, as stated above, is concerned with solving audio distortion that is related to audio output that is highly correlated. Park solves this problem by generating the output signal using a plurality of different HRTF pairs corresponding to each of the plurality of virtual sound sources that is in a virtual cube layout with the virtual sound sources at the vertices and centered at the listener. Therefore, the distortion is at least determined based on at least one of a layout of the speaker, positions of the speaker and the listener and characteristics of the speaker [by adjusting the phase output]. Based on at least the above paragraphs, the amended limitations of “wherein the spatial distortion removal filter…and determined based on at least one of a …and characteristics of the speaker” is satisfied. 
Nevertheless, the Examiner will aim to more clearly reject the newly amended limitations with the use of Applicant’s disclosed reference (Burlingame) filed 12/4/2021.

Response to Amendment

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US20190200159, hereinafter “Park”) in view of Burlingame (US20130163783, cited in IDS filed 12/4/2021).
	Regarding claim 1, Park teaches an audio signal processing device (abstract, signal processing device) comprising:
a receiving end configured to receive a 2-channel stereo signal (Fig. 1, ¶70, input signal can be a multi-channel signal); and
a processor configured to process the 2-channel stereo signal (Fig. 1, processor 120),
wherein the processor is configured to filter the 2-channel stereo signal using a spatial distortion removal filter and output the filtered 2-channel stereo signal to a speaker including two or more channels (¶36, reducing deterioration of audio signal; reducing distortion in timbre during binaural rendering; ¶79, output unit can be speaker),
wherein the spatial distortion removal filter is configured to offset distortion that occurs when the output signal is transmitted from the speaker to a listener (¶79, output unit can be a speaker thus the teachings of Park focuses on reducing distortion [during output] to the user [see ¶36]) and 
wherein, in at least one of the ipsilateral filter and the contralateral filter, a magnitude of a response of the spatial distortion removal filter is limited in a frequency band of less than a predetermined value, and a magnitude of a response of the spatial distortion removal filter is not limited in a frequency band of the predetermined value or more (Fig. 14, ¶139, magnitude value of the contralateral filter may be limited in a frequency band while not limited in another frequency band; the magnitude value limiting is based on the ipsilateral filter response; the figure shows limited magnitude occurring in the band less than approx. 1750Hz while no limiting occurs above that frequency).
Burlingame also teaches and determined based on at least one of a layout of the speaker, characteristics of reproduction space, positions of the speaker and the listener, and characteristics of the speaker (¶90, zone players use various audio filters to reduce or avoid interference experienced by a MTM speaker arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the audio filtering technique (as taught by Burlingame) and apply it to the audio processing system (as taught by Park). The rationale to do so is to try a different filtering 
Regarding claim 2, Park in view of Burlingame teaches wherein the frequency band of less than the predetermined value is divided into a plurality of frequency bands (Park, Fig. 14, although only 2k-10kHz [in segments of 2kHz] are labeled, one of ordinary skill in the art can divide 0-2kHz into further subbands), and
wherein threshold values of magnitudes of respective responses of the plurality of frequency bands are different from each other (Park, Fig. 14, ¶139, the threshold values of respective subbands are based on the ipsilateral response which varies according to frequency thus threshold values also vary).
Regarding claim 3, Park in view of Burlingame teaches wherein, when a first frequency is higher than a second frequency, a threshold value of magnitude of a response in the second frequency is larger than a threshold value of magnitude of a response in the first frequency (Fig. 14, a higher threshold value of magnitude is applied for a lower of the frequency bands; figure shows for the frequency band of 0-1kHz as having a threshold value of 0.6-0.75).
Regarding claims 10-12, they are rejected similarly as claims 1-3, respectively. The method can be found in Park (¶2, method).

Allowable Subject Matter
Claims 4-9 and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651